Citation Nr: 0501244	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03 12-751	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating higher than 20 percent for a left 
ankle disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
increased the evaluation of the veteran's left ankle 
disability from 10 to 20 percent, but denied a rating higher 
than that.  He appealed, requesting a higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2004, the veteran filed a claim for service 
connection for a bilateral knee disability secondary to his 
left and right ankle disabilities.  But since this additional 
claim has not been adjudicated by the RO, much less denied 
and timely appealed to the Board, it is referred to the RO 
for appropriate development and consideration.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran has a history of a left ankle fracture and 
subsequent sprains.  He underwent surgery to repair the left 
lateral ankle ligaments in March 1997.  A March 2001 VA 
outpatient record indicates he developed post-traumatic 
arthritis.  In April 2001, a VA examiner found decreased 
range of motion, chronic swelling, and strain and ligament 
stress.  Based on these findings, the RO rated his left ankle 
as 20 percent disabling.

In the veteran's May 2003 substantive appeal (VA Form 9), he 
indicated his condition had worsened significantly since the 
April 2001 VA examination, which was conducted almost 4 years 
ago.  So another examination is needed to adequately assess 
the severity of his service-connected disability.  See, 
38 U.S.C.A. § 5103A(d) 
(West 2002); see also, Caffrey v. Brown, 6 Vet. App. 377 
(1994) (examination conducted about two years before the 
Board's decision was too remote to be a contemporaneous 
examination where appellant had presented evidence indicating 
there had been a material change in his condition and that 
his current rating was insufficient).

The veteran also stated he had an orthopedic appointment 
scheduled for 
May 7, 2003.  The veteran's representative indicated, in his 
October 2004 brief, that additional treatment records were 
available through the VA Medical Center (VAMC) in Salem, 
Virginia.  Pursuant to the Veterans Claims Assistance Act 
(VCAA), VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.159(c) (2004).  With regard 
those records in the custody of a Federal department or 
agency, such as the ones here, VA must make as many requests 
as are necessary to obtain the relevant records, until and 
unless it determines further requests would be futile.  38 
C.F.R. § 3.159(c)(2) (2004).  Furthermore, VA is deemed to 
have constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  So, the RO 
must attempt to obtain these records of VA treatment in order 
to comply with the VCAA and its implementing regulations.

The VCAA also requires VA to notify claimants of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  This includes 
informing the claimant, which evidence he is to provide to 
VA, and which evidence VA will attempt to obtain on his 
behalf.  Id.  Here, the RO sent the veteran VCAA notice in 
May 2001.  The letter, however, does not comply with the VCAA 
and implementing regulations.  Specifically, the May 2001 
letter does not notify him of what information or evidence is 
needed to substantiate his claim for an increased rating.  
Instead, the letter describes the information and evidence 
needed to establish a claim for service connection.  In 
addition, it does not tell him what evidence he is expected 
to provide, and what evidence VA will attempt to obtain.  So, 
upon remand, he must be provided with the proper VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the VCAA and implementing VA 
regulations is completed.  In particular, ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. 
§ 3.159(b) and (c)(2) (2004), are fully complied 
with and satisfied.

*This includes requesting the veteran to provide 
any relevant evidence in his possession 
pertaining to the claim at issue that is not 
currently on file.

2.	Also obtain all relevant records of VA treatment 
or evaluation of the veteran that are not already 
on file.  This includes records from the VAMC in 
Salem, Virginia.

3.	Schedule the veteran for an appropriate VA medical 
examination to assess the severity of his service-
connected left ankle disability.

	The claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history, and the examiner is asked to 
indicate that he or she has reviewed the claims 
folder.  All necessary diagnostic testing and 
evaluation should be done, including specifically 
range of motion studies (measured in degrees, with 
normal range of motion specified too), and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

	The examiner must also indicate whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  Likewise, the examiner should 
express an opinion as to whether pain 
significantly limits functional ability during 
flare-ups or when the left ankle is used 
repeatedly over a period of time.  This 
determination, too, should be portrayed, 
if feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.

	The examiner should also clarify whether the 
veteran has any instability in his left ankle and, 
if so, the severity of it (e.g., slight, moderate 
or severe), or episodes of locking.  It should 
also be clarified whether he has any arthritis in 
this ankle.

	If no opinion can be rendered, an explanation 
should be set forth discussing why this is not 
possible or feasible.

4.	Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 
	11 Vet. App. 268 (1998).

5.	Then readjudicate the veteran's claim.  If 
benefits are not granted to his satisfaction, 
prepare a supplemental statement of the case 
(SSOC) and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



